Citation Nr: 1624530	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  14-12 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel











INTRODUCTION

The Veteran served honorably on active duty from July 1985 to November 1992 and from November 2004 to May 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO granted entitlement to an initial rating of 50 percent for the Veteran's service-connected PTSD. 

In October 2015 the Board remanded the case to the RO for further development and adjudicative action.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected PTSD, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  At the September 2012 examination, the Veteran reported to the examiner that he is unemployed due to lack of work and prior to this lack of work he had worked in government intelligence for 20 years.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


FINDING OF FACT

Since the effective date of service connection, the Veteran's service-connected PTSD has been manifested by no more than occupational and social impairment with reduced reliability and productivity.  





CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 50 percent for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.13, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The Veteran was afforded an examination, in September 2012, which is adequate because the examiner discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  The Veteran has not reported that his PTSD has worsened since the date of the September 2012 examination, and no other evidence suggests that is the case.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) complied with the October 2015 remand orders to the extent possible and no further action is necessary in this regard.  The Board remanded the Veteran's claim to obtain private treatment records that the Veteran identified in September 2011.  The RO sent the Veteran a letter in November 2015 requesting the Veteran authorize the RO to obtain private treatment records on his behalf and provide the contact information for his private doctors.  The Veteran did not respond to this letter.

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

Increased Rating

The RO assigned an initial 50 percent rating for the service-connected PTSD  pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

The regulations establish a general rating formula for mental disabilities. See 38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment. 

Under Diagnostic Code 9411, a 50 percent rating is assigned when a veteran's PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is assigned when a veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.

A 100 percent rating is assigned when a veteran's PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Having reviewed the record, for reasons and bases expressed below, the Board finds that an increased rating for the Veteran's PTSD is not warranted.

Aside from the September 2012 examination, there is little evidence of the state of the Veteran's PTSD.  As mentioned above, the RO attempted to obtain records of the Veteran's private treatment but the Veteran failed to respond.  

The Veteran was examined by a VA contract examiner in September 2012.  The examiner diagnosed the Veteran with PTSD and opined that the disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  While this rating is consistent with a 30 percent rating, not a 50 percent rating, the Veteran's symptoms as noted by this examiner more nearly approximate a 50 percent rating. 

The examiner reported the Veteran re-experiences the traumatic event through recurrent and distressing recollections of the event, recurrent distressing dreams of the event, efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places, or people that arouse recollections of the trauma, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The examiner noted the Veteran's PTSD results in symptoms such as depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner noted that no other symptoms attributable to PTSD were present and noted that the Veteran does not have another mental disorder diagnosed.  

These findings are consistent with a 50 percent rating for PTSD.  The examiner's findings that the Veteran has panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, are all consistent with the 50 percent criteria, not with higher or lower criteria.  The examiner reported the Veteran has depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  The severity of these symptoms is consistent with a 30 percent rating for PTSD.  The examiner also opined that the Veteran's disability results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is consistent with a 30 percent rating for PTSD.  The criteria consistent with a higher rating, namely that the Veteran has difficulty in adapting to stressful circumstances, including work or a worklike setting, is not sufficient to outweigh the preponderance of the evidence that is consistent with a 50 percent or lower rating.  

The Board has considered the Veteran's assertions, but notes that he has provided very little specific argument or description of the severity of his disability outside of the statements made during his VA examination.  The most specific argument that the Board can identify is in the October 2012 Notice of Disagreement, wherein the Veteran's former representative argued that the Veteran was entitled to a higher rating given the seventy of his symptoms.  Specifically, the representative asserted that his PTSD was manifested by an inability to establish and maintain effective social and family relationships, unprovoked irritability, the Veteran's preference to be left alone and avoid interaction with his wife and children, near continuous panic and depression which affects the ability to function, and difficulty adapting to stressful situations to include work and home life.  

However, the Board believes the conclusions and clinical findings of the competent VA examiner who met with the Veteran only one month before to be inherently more persuasive than the general assertions of the representative.  Specifically, the VA examiner acknowledged difficulty in establishing and maintaining relationships, but not an inability to do so.  The examiner also failed to identify evidence of near continuous depression or panic.  The Board has considered the assertion that the Veteran prefers to be alone, but again, the 50 percent rating already contemplates disturbances in mood and difficulty with relationships.  Furthermore, while the representative pointed to irritability, there is no suggestion that it is of such severity as to be manifested by periods of violence, as contemplated by a 70 percent rating.  The Board recognizes that the VA examiner did find evidence of difficulty adapting to stressful situations; however, the symptoms listed are merely examples, and the remainder of the clinical findings are not consistent with the degree of occupational and social impairment demonstrated by a 70 percent evaluation.

In short, the preponderance of the evidence is against a rating in excess of 50 percent.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria discussed above.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 50 percent for service connected posttraumatic stress disorder (PTSD) is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


